Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 2 and 12 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on February 5, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 1, 2 and 12 under 35 U.S.C. 103 as stated in the Office action dated November 10, 2020 have been withdrawn in light of applicant’s amendment filed on February 5, 2021. A new ground of rejection has been established as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP (08-269532 A) in view of CN (102453837 A).
With respect to claims 1, 2 and 12, JP (‘532 A) discloses a non-oriented silicon steel sheet comprising by weight 0.01% or less C, 0.05-1.00% Si, about 0.12-0.55% Mn (√0.05x0.3=0.12 and √1.0x0.3=0.55), 0.003% or less Al, 0.1% or less P, 0.01% or less 50 of 1.75-1.76 and an iron loss W15/50 of less than 4 w/kg (abstract and Table 1). JP (‘532 A) does not specify the content ranges of Nb, V and Ti as claimed. CN (‘837 A) discloses including by weight 0.006% or less Nb+V+Ti in a non-oriented silicon steel sheet to improve magnetic properties of the steel sheet (abstract, paragraphs [0011] and [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include by weight 0.006% or less Nb+V+Ti (e.g. 0.002% or less of Nb, V and Ti respectively) in the steel sheet of JP (‘532 A) as disclosed by CN (‘837 A) in order to improve magnetic properties of the steel sheet as disclosed by CN (‘837 A). The ranges of the element contents, magnetic induction and iron loss disclosed by JP (‘532 A) in view of CN (‘837 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of JP (‘532 A) in view of CN (‘837 A) with an expectation of success because JP (‘532 A) in view of CN (‘837 A) discloses the same utility over the entire disclosed ranges. JP (‘532 A) in view of CN (‘837 A) does not specify the formulas as claimed. However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. .
Response to Arguments
4.	The applicant’s arguments filed on February 5, 2021 have been fully considered but they are moot in light of the new ground of rejection above.	
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


2/22/2021